DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 02 August 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US 2004/0217945).
Regarding claim 11:
Miyamoto discloses:
An in-cell touch display device, comprising: 
a backlight module for providing light (Fig. 1: backlight 1); 
a display panel on a side of the backlight module for displaying images using the light (Fig. 1: liquid crystal 6), 
the display panel comprising a plurality of touch electrodes (in Fig. 1 the touch electrode is the transparent counter electrode 7, but it can be a plurality of electrodes as per, e.g., Fig. 9 or Fig. 15); and 
a driving element configured to apply a driving signal to the plurality of touch electrodes (Fig. 5); 
wherein the driving signal comprises alternating positive voltage signals and negative voltage signals (Fig. 5C; paragraph 119). 
Regarding claim 12:
Miyamoto discloses:
wherein display frequency of the in-cell touch display device comprises a plurality of driving periods, each of the plurality of driving periods comprises a period for applying the positive voltage signals and a period for applying the negative voltage signals (see in, e.g., Fig. 5C); and 
in each of the plurality of driving periods, a total amount of positive charges generated on the plurality of touch electrodes is equal to a total amount of negative charges generated on the plurality of touch electrodes (as can be seen in the figure there is an equal number of positive and negative signals).
Regarding claim 13:
Miyamoto discloses: 
wherein the display panel comprises a thin film transistor (TFT) array substrate between the plurality of touch electrodes (Fig. 1: TFT array 5) and the backlight module and the in-cell touch display device further comprises a polarizer between the TFT array substrate and the backlight module (Fig. 1: polarizxer 3). 
Regarding claim 14:
Miyamoto discloses:
a dielectric layer on a side of the plurality of touch electrodes close to the TFT array substrate, wherein the dielectric layer electrically isolates the plurality of touch electrodes and the TFT array substrate (in the embodiment of Fig. 17: layer 46, where the TFT array is layer 43 and the touch electrodes is layer 47).
Regarding claim 15:
Miyamoto discloses:
wherein a material of the dielectric layer is a transparent insulating material (it’s not specifically described as transparent but since it is above the display elements as in Fig. 17 it has to be for the device to work). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 2013/0120312) (see Fig. 6A); Wu et al. (US 2018/0341356) (see Fig. 4); Xu et al. (WO/2019/104920; US 2021/0026995 can be relied upon as a translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694